Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments, filed (08/09/2022), with respect to pending claims 1-20 and have been fully considered but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection with new interpretation. See below rejection.
Arguments
 The Applicant argues (Page 7, lines 20-25):
“Shusteff is related to additive manufacturing as explained in the Abstract of Shusteff. The claims now require, among other things, that “the energy map includes acoustic information associated with spatial locations recorded” or that ‘the map includes information indicative of acoustic changes or electromagnetic energy over time.” One of skill in the art would not combine the two to lead to the claimed invention, as Shusteff fails to ever utilize its map to related to “acoustic information associated with spatial locations recorded”.

The Examiner Agree the Shusteff relates to the volumetric manufacturing process, additionally Shusteff disclose using the 2D dimensional function (projection images)  which generates 3D intensity map /energy map/ based on optical signals.

The Casner generates the acoustic map over time based on location of the robot (see Fig. 6 and see rejection below), e.g., based on the sounds signals.

it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide intensity map, as a function of spatial dimensions as taught by Shusteff with Casner acoustic signals based on location of the robot in order to more easily identify locations with greater or fewer number of data points.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Casner at.al., (US Pub.2019/0210227) hereinafter Casner in view of Shusteff at.al., (US Pub.2020/0361152) hereinafter Shusteff further in view of Floyd-Jones at.al.(WO 2017214581) hereinafter Floyd-Jones and Cheuvront at.el., (US Pub.201 70361468) hereinafter Cheuvront.

Regarding Claim 1, Casner disclose a mobile robotic platform for data acquisition comprising:
    the mobile robotic platform (Fig. 1, # 100, Fig, 3, # 302 (microphone array) page 4, # 410, para [0057], where microphone array 220 is activated when it is able to receive audio input in the form of sound waves, convert the audio input into an audio signal, and transmit the audio signal to another component or subsystem of the robot);
    a locomotion unit configured to move the mobile robotic platform within an area (para [0030], where physically moveable components of the robot 100 include a locomotion system 110, a lift 120, and a head 130);

     a sensor coupled with the locomotion unit and configured to output a signal including background noise, distortions, and foreground signals of interest (para [0004], where microphones to detect the presence of a nearby sound, and have a need to localize the source of that sound so that they can focus on and process that particular sound versus other ambient noise; para [0006], where a device receiving an audio signal can apply an inverse transfer function to recover the original audio signal, e.g., removing distortion and noise, e.g., the audio signal is foreground signal and removing distortion and noise corresponds to the (background noise and distortion)); and

    a controller configured to, request a measurement of a parameter from the sensor associated with a position and direction of the mobile robotic platform (Fig. 4, # 410, para [0040], where directional microphone subsystem also includes post-processing functionality (i.e. the measurement is necessarily requested) that generates a direction, a direction probability distribution, location, or location probability distribution in a particular coordinate system in response to receiving a sound),
  store the measurement and the position and direction of the mobile robotic platform within the area (para [0100], where robot obtains a previously computed acoustic transfer function for the particular location and a direction of the spatial filter
(585). For example, the robot can use the particular location to determine a nearest test location stored), 
    request the locomotion unit to move the mobile robotic platform within the area to a new position and direction, in response to the locomotion unit moving the mobile robotic platform to the new position and direction, request a second measurement of the parameter from the sensor associated with the new position and direction of the mobile robotic platform (para [0074], where audio engine can process the audio signals received from the microphone array in order to predict a direction of an emitter... if the robot is turning or driving at a particular speed, the robot can predict its next location and update the predicted direction of the detected sound emitter based on the predicted next location. When the robot moves to a new position there is necessarily an associated command that requests the move),
    spatially aggregate signals from the sensor (para [0125], [0129] and [0130], where an
aggregate score for the candidate location can then computed...the aggregate score for a candidate location represents the aggregate quality of sound received by the robot while positioned at the candidate location) and associated position and direction of the mobile robotic platform within the area to create an map (para [0087], where robot obtains a map of an environment of the robot (510). For example, the robot can generate the map by traversing an area accessible to the robot while recording the robot's location, see also paragraph [0040], “The directional microphone subsystem also includes post-processing functionality that generates a direction, a direction probability
distribution, location, or location probability distribution in a particular coordinate system in response to receiving a sound”);(para [0017], where selecting on the map a test location; moving the robot to the test location; emitting a test signal while at the test location);
     via spatio-dynamic beamforming, wherein the map (para [0104], where map can indicate the locations of one or more previously-calculated transfer functions and one or more previously-calculated spatial filters), and wherein the background noise and distortions are reduced, by spatially averaging spatio-dynamic beamformed information acquired across multiple locations to synthesize signals indicative of the foreground signals of interest (Para [0067], where calculate a spatial filter in the direction of an emitter present in an environment of the robot by calculating the weights of each microphone of the microphone array 320. After calculating the spatial filter, the robot can then change position...the audio engine 302 can use the difference between the final and initial positions to recalculate the spatial filter before receiving audio input while in the final position, e.g., calculating the weights corresponds to the averaging spatio- dynamic beamformed information), and

analyze the map to identify a state of an apparatus in the area (para [0116], where the robot identifies one or more transfer functions associated with the chosen location (720). The robot can determine, from the map, the locations associated with the one or more previously-calculated transfer functions and determine which locations are closest to the chosen location), wherein the map includes information indicative of acoustic changes or electromagnetic energy over time (Fig. 6, para [0028],[0103], where example process for using map to enhance audio processing); (para [0102], where robot processes audio input according to the previously computed acoustic transfer function (590)).
Casner does not disclose a transceiver within the mobile robotic platform;
the energy map is indicative of signal intensity as a function of spatial dimensions.
Shusteff disclose the energy map is indicative of signal intensity as a function of spatial dimensions(para [0067], where 3D intensity map we now consider design of the projections. To further simplify the explanation, we reduce the problem of generating a set of 2D projections for a 3D intensity map to that of generating a set of 1D projections P(y',8) for a 2D intensity map I(x,y). Again, in this case, 1D refers to the
one spatial dimension y’. In the physical (x,y,z) resin volume system, we can think of the 2D intensity map as a horizontal constant z slice of the true 3D intensity map). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide map is indicative of signal intensity, as a function of spatial dimensions as taught by Shusteff into Casner in order to more accurately detect the intensity of the map.

Floyd-Jones discloses a transceiver within the mobile robotic platform (para [0058], where acoustic and other sensors in the form of video cameras, image sensors, infrared sensors, ultrasound transceivers, microphones, force sensors, capacitive sensors, accelerometers, gyroscopes, and temperature sensors. Sensor system can include hardware for some processing of a signal from a sensor and/or control of that sensor. Sensor system can include components that may be local to the vehicle and components that may be remote from the vehicle. For example, in some cases sensor system may include sensors that can be located in an environment, the output of which may be analyzed locally at the vehicle or analyzed remote from the robot and
communicated to the robot for use in motion planning (among other applications that can be available).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide transceiver, as taught by Floyd-Jones into Casner in order to more accurately transmit and receive data.

Cheuvront disclose the energy map (para [0136], where acoustic map constructed when the audio media device 400 is in an initial location within the environment). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide acoustic map, as taught by Cheuvront into Casner in order to more accurately detect the intensity of the robot movements.

Regarding Claim 2, Casner and Shusteff and Floyd-Jones and Cheuvront disclose the mobile robotic platform of claim 1.
Further, Casner discloses wherein the controller is further configured to, as a number of positions at which the signal is spatially aggregated (para [0123] and [0129], where two locations close to the chosen location, then the weighting scheme can assign the closer of the two locations a greater weight; para [0129], where aggregate score for the candidate location represents the aggregate quality of sound received by the robot). Casner and Shusteff and Floyd-Jones do not disclose a number of positions at which the signal is spatially aggregated increases, decrease an impact of the background noise and distortion such that the measurement approaches the foreground signal of interest.
The examiner takes official notice that it is well known that by taking more data, e.g., increasing data points it is inherent that error estimation and signal to noise ratio decrease, see for evidence: Peter L Scoit, “Chapter 2 UNCERTAINTY IN MEASUREMENT: NOISE AND HOW TO DEAL WITH IT”, Physics 133 Lab Manual, pp. 5-25, 2015 hitps://scoit. physics.ucsc.edu/pdi/133_drafiman.odf, disclose page 2-3, lines 6-11, statistical parameters may be calculated that serve the purpose of describing the measurement sample in the context of its associated noise.

Regarding Claim 4, Casner and Shusteff and Floyd-Jones and Cheuvront disclose the mobile robotic platform of claim 1.
Further, Casner discloses wherein the sensor is an array of sensors (Fig. 2, # 220, microphone array 220).

Regarding Claim 5, Casner and Shusteff and Floyd-Jones and Cheuvront disclose the mobile robotic platform of claim 1.
Further, Casner discloses wherein the sensor is a gyroscope (para [0042], where a gyroscope sensor can indicate an orientation of the robot relative), vision sensor (Fig. 2, para [0054], where a vision subsystem; para [0058], where sensors of the vision subsystem 240 can be light sensors), audible acoustic sensor (para [0054], where a microphone array actuator 250), ultrasonic acoustic sensor, Inertial Measurement Unit, or accelerometer (para [0042], where accelerometer can indicate a direction).

Regarding Claim 6, Casner and Shusteff and Floyd-Jones and Cheuvront disclose the mobile robotic platform of claim 1.

Further, Casner discloses wherein the locomotion unit is an airborne drone, wheeled robot, or submersible platform (Fig. 1, para [0030], where physically moveable components of the robot 100 include a locomotion system 110, a lift 120, and a
head 130, e.g., wheeled robot).

Regarding Claim 7, Casner and Shusteff and Floyd-Jones and Cheuvront disclose the mobile robotic platform of claim 1.
Further, Casner discloses wherein the locomotion unit is a mechanical arm that is mounted at a location and configured to traverse the area around the apparatus (para [0041], where robot can include touch sensors on dedicated portions of the robot's body, e.g., on the top, on the bottom, or both. Multiple touch sensors can also be configured to detect different touch gestures or modes, e.g., a stroke, tap, rotation, or grasp).

Claims 8-9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casner at.el., (US Pub.2019/0210227) hereinafter Casner in view of Altonji (US Pub.20190152495) hereinafter Altonji and Cheuvront at.el., (US Pub.20170361468) hereinafter Cheuvront.

Regarding Claim 8, Casner disclose the a system for imaging a room comprising:
    a mobile platform configured to move within the room (para [0087], where the robot can also detect the location of any inaccessible areas. The environment can be indoors or outdoors. The environment can be an enclosed indoor area, e.g., a house or an apartment, an office floor, or a warehouse interior);

a sensor coupled with the mobile platform and configured to measure a parameter within an area relative to the sensor and output a signal having background noise, distortions, and a foreground signal of interest associated with the parameter within the area (para [0004], where microphones to detect the presence of a nearby sound, and have a need to localize the source of that sound so that they can focus on and process that particular sound versus other ambient noise; para [0006], where a device receiving an audio signal can apply an inverse transfer function to recover the original audio signal, e.g., removing distortion and noise, e.g., the audio signal is foreground signal and removing distortion and noise corresponds to the (background noise and distortion)); and

    a controller configured to, request a measurement of the parameter from the sensor associated with a position of the mobile platform and a direction of the mobile platform (Fig. 4, # 410, para [0040], where directional microphone subsystem also includes post- processing functionality (i.e the measurement is necessarily requested) that generates a direction, a direction probability distribution, location, or location probability distribution in a particular coordinate system in response to receiving a sound), store the measurement and the position and direction of the mobile platform (para [0100], where robot obtains a previously computed acoustic transfer function for the
particular location and a direction of the spatial filter (585). For example, the robot can use the particular location to determine a nearest test location stored), within the room (para [0087], where the robot can also detect the location of any inaccessible areas. The environment can be indoors or outdoors. The environment can be an enclosed indoor area, e.g., a house or an apartment, an office floor, or a warehouse interior), move the mobile platform within the room to a new position,
    in response to the mobile platform reaching the new position, the parameter from the sensor associated with the new position of the mobile platform and direction of the mobile platform (para [0074], where audio engine can process the audio signals received from the microphone array in order to predict a direction of an emitter... if the robot is turning or driving at a particular speed, the robot can predict its next location and update the predicted direction of the detected sound emitter based on the predicted next location),
    spatially aggregate the signal from the sensor (para [0125], [0129] and [0130], where an aggregate score for the candidate location can then computed...the aggregate score for a candidate location represents the aggregate quality of sound received by the robot while positioned at the candidate location) and associated position and direction of the mobile platform within the room to create an map (para [0087], where robot obtains a map of an environment of the robot (510)).
 For example, the robot can generate the map by traversing an area accessible to the robot while recording the robot's location, see also paragraph [0040], “The directional microphone subsystem also includes post-processing functionality that generates a direction, a direction probability
    distribution, location, or location probability distribution in a particular coordinate system in response to receiving a sound” ); (para [0017], where selecting on the map a test location; moving the robot to the test location; 
    emitting a test signal while at the test location) via spatio-dynamic beamforming, wherein the background noise and distortions are reduced, by spatially averaging beamformed information acquired across multiple locations to synthesize signals indicative of the foreground signal of interest (Para [0067], where calculate a spatial filter in the direction of an emitter present in an environment of the robot by calculating the weights of each microphone of the microphone array 320. After calculating the spatial filter, the robot can then change position...the audio engine 302 can use the difference between the final and initial positions to recalculate the spatial filter before receiving audio input while in the final position, e.g., calculating the weights corresponds to the averaging spatio-dynamic beamformed information), wherein the map includes information indicative of acoustic changes or electromagnetic energy over time (Fig. 6, para [0028],[0103], where example process for using map to enhance audio processing); (para [0102], where robot processes audio input according to the previously computed acoustic transfer function (590).

   analyze the energy map to identify a status of an apparatus in the room, and output a foreground beamformed image (para [0116], where the robot identifies one or more transfer functions associated with the chosen location (720). The robot can determine, from the map, the locations associated with the one or more previously- calculated transfer functions and determine which locations are closest to the chosen location). 

Casner does not disclose requesting a second measurement of the parameter from the sensor; energy map.

Altonji disclose requesting a second measurement of the parameter from the sensor (para [0114], where to sense the second sensor information during the second operation of the vehicle with the second external sensor system 1030B (i.e the measurement is necessarily requested); para [0142], where secondary
device 1224 directs the control system 1008 to perform an operation (e.g., a second operation) to obtain second sensor information when the control system 1008). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the request a second measurement, as taught by Altonji into Casner measurements based on position and direction data in order to more accurately control the robot movements in the space.

Cheuvront disclose the energy map (para [0136], where acoustic map constructed when the audio media device 400 is in an initial location within the environment). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide acoustic map, as taught by Caheuvront into Casner in order to more accurately detect the intensity of the robot movements. Regarding Claim 9, Casner and Altonji and Cheuvront disclose the system of claim 8. Further, Casner disclose wherein the sensor articulates relative to the mobile platform (Fig. 1 and 2, para [0054], and [0055], where FIG. 2 illustrates components and subsystems of an example robot. In particular, FIG. 2 illustrates electronics 210, a microphone array 220, a robot body 230, a vision subsystem 240, and a microphone array actuator 250; robot body 230 provides structural support for the rest of the components and subsystems shown in FIG. 2, i.e., the electronics 210, the microphone array 220, the vision subsystem 240, and the microphone array actuator 250). 

Regarding Claims 13, Casner and Altonji and Cheuvront disclose the system of claim 8. Further, Casner disclose wherein the parameter is sound and the sensor is a microphone (para [0045], where a cube can have one or more integrated microphones and can communicate signals generated by the microphones to the robot).

 Regarding Claim 15, Casner disclose a method for imaging a room comprising:
 by a controller:
    requesting a signal, indicative of a measurement of a parameter, from a sensor associated with a position and direction of a mobile platform in the room (Fig. 4, # 410, para [0040], where directional microphone subsystem also includes post-processing functionality that generates a direction, a direction probability distribution, location, or location probability distribution in a particular coordinate system in response to receiving a sound), wherein the measurement from the sensor includes background noise, distortions, and a foreground signal of interest (para [0004], where microphones to detect the presence of a nearby sound, and have a need to localize the source of that sound so that they can focus on and process that particular sound versus other ambient noise; para [0006], where a device receiving an audio signal can apply an inverse transfer function to recover the original audio signal, e.g., removing distortion and noise,
e.g., the audio signal is foreground signal and removing distortion and noise corresponds to the (background noise and distortion));
    storing the measurement, position and direction of the mobile platform within the room (para [0100], where robot obtains a previously computed acoustic transfer function for the particular location and a direction of the spatial filter (585). For example, the robot can use the particular location to determine a nearest test location stored);
requesting the mobile platform to move to a new position within the room (para
[0087], where the robot can also detect the location (i.e. the robot detect location and moves to new position is necessarily requested) of any inaccessible areas. The environment can be indoors or outdoors. The environment can be an enclosed indoor area, e.g., a house or an apartment, an office floor, or a warehouse interior. When the robot moves to a new position there is necessarily an associated command that requests the move);
    in response to the mobile platform reaching the new position, the parameter from the sensor associated with the new position and direction of the mobile platform at the new position(para [0074], where audio engine can process the audio signals received from the microphone array in order to predict a direction of an emitter... if the robot is turning or driving at a particular speed, the robot can predict its next location and update the predicted direction of the detected sound emitter based on the predicted next location);
spatially aggregating the signal from the sensor (para [0125], [0129] and [0130], where an aggregate score for the candidate location can then computed... the aggregate score for a candidate location represents the aggregate quality of sound received by the robot while positioned at the candidate location) and associated position and direction of the mobile platform within the room to create an map(para [0087], where robot obtains a map of an environment of the robot (510). For example, the robot can generate the map by traversing an area accessible to the robot while recording the robot's location) via spatio-dynamic beamforming, wherein the background noise and distortions are reduced, by spatially averaging beamformed information acquired across multiple locations to synthesize signals indicative of the foreground signal of interest (Para [0067], where calculate a spatial filter in the direction of an emitter present in an environment of the robot by calculating the weights of each microphone of the microphone array 320. After calculating the spatial filter, the robot can then change position...the audio engine 302 can use the difference between the final and initial positions to recalculate the spatial filter before receiving audio input while in the final position, e.g., calculating the weights corresponds to the averaging spatio-dynamic beamformed information), wherein the map includes information indicative of acoustic changes or electromagnetic energy over time (Fig. 6, para [0028],[0103], where example process for using map to enhance audio processing); (para [0102], where robot processes audio input according to the previously computed acoustic transfer function (590);
   analyzing the energy map to identify a state of an apparatus in the room; and outputting a foreground beamformed image (para [0116], where the robot identifies one or more transfer functions associated with the chosen location (720). The robot can determine, from the map, the locations associated with the one or more previously-
calculated transfer functions and determine which locations are closest to the chosen location).
Casner does not disclose requesting a second measurement of the parameter from the sensor; energy map.

Altonji disclose requesting a second measurement of the parameter from the sensor. (para [0114], where to sense the second sensor information during the second operation of the vehicle with the second external sensor system 1030B (i.e the measurement is necessarily requested); para [0142], where secondary
device 1224 directs the control system 1008 to perform an operation (e.g., a second operation) to obtain second sensor information when the control system 1008). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the request a second measurement, as taught by Altonji into Casner measurements based on position and direction data in order to more accurately control the robot movements in the space.

Cheuvront disclose the energy map (para [0136], where acoustic map constructed when the audio media device 400 is in an initial location within the environment). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide acoustic map, as taught by Caheuvront into Casner in order to more accurately detect the intensity of the robot movements.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over
Casner in view Altonji and Cheuvront, as applied to Claim 8 and further in view of Shusteff at.al., (US Pub.2020/0361 152) hereinafter Shusteff.

Regarding Claims 10, Casner and Altonji and Cheuvront disclose the system of claim 8, but do not disclose the foreground beamformed image intensity map is three dimensional.
Shusteff disclose foreground beamformed image intensity map is three dimensional (para [0067], where 3D intensity map we now consider design of the projections. To further simplify the explanation, we reduce the problem of generating a set of 2D projections for a 3D intensity map to that of generating a set of 1D projections P(y’,8) for a 2D intensity map I(x,y). Again, in this case, 1D refers to the one spatial dimension y’. In the physical (x,y,z) resin volume system, we can think of the 2D intensity map as a horizontal constant z slice of the true 3D intensity map).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide intensity map is three dimensional
as taught by Shusteff in the combination of Casner, Altonji and Cheuvront in order to provide more realistic spatial view of intensity map.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Casner in view of Altonji and Cheuvront, as applied to the Claim 8 and further in view of Devos (US Pub.2006/0214907) hereinafter Devos.

Regarding Claim 14, Casner disclose the system of claim 8, but does not disclose wherein the parameter is electromagnetic energy and the sensor is a RF receiver, CCD, photo diode, IR receiver, other EM sensors. Devos disclose wherein the parameter is electromagnetic energy and the sensor is a RF receiver, CCD, photo diode, IR receiver, other EM sensors (para [0024], where the receiver (42) may be a photo receptor such as a photocell, a photo diode, a charge coupled device (CCD), or any other signal receiving device embedded in one surface of the interactive token (40). Additionally, ...an infrared (IR) signal receiver, an ultraviolet (UV) light signal receiver, a radio frequency (RF) receiver, a laser signal receiver). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide a sensor is a RF receiver, CCD, photo diode, IR receiver as taught by Devos in the Casner in order to more accurately measure the location data of the object in the area/region.



Allowable Subject Matter
Claims 3, 11, 12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Regarding Claim 3, The closest prior art applied above does not disclose or render obvious:
“the controller is further configured to overlay a foreground beamformed image captured at a point in time with previous in time foreground beamformed images to indicates a change in the foreground beamformed images with respect to time, such that the controller aggregates the signal temporally and spatially, and output an alert when a magnitude of the change is above a threshold’.

 Regarding Claim 11, The closest prior art applied above does not disclose or render obvious:
“configured to overlay the foreground beamformed image with previous in time foreground beamformed images to indicates a change in the foreground beamformed images with respect to time”. 

Claims 12 is not rejected under 102/103 rejection due to their dependency on claim 11. 

Regarding Claim 16, The closest prior art applied above does not disclose or render obvious: 
“comprising overlaying the foreground beamformed image with previous in time foreground beamformed images to indicates a change in the foreground beamformed images with respect to time.”
Claims 17-20 are not rejected under 102/103 rejection due to their dependency on claim 15.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1. Tsikos at.al., (US Pub.2003/0042303);
2. Martin at.al., (US Pub.2010/0060901);
3. Takahashi et.al. (Us Pub.2016/0014406);
4. Edsinger (Pat.9434069):
5. Casner at.al., (US Pub.10766144).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
Application/Control Number: 17/139,345 Page 23 Art Unit: 2857
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862